Citation Nr: 1647586	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-37 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for postoperative residuals of a right shoulder dislocation with arthritis.

2.  Entitlement to an extraschedular rating for postoperative residuals of a right shoulder dislocation with arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1972.  His service from March 1973 to November 1976 was other than honorable.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected right shoulder disability.

The Board previously remanded the appeal in March 2014 to obtain updated VA treatment records, schedule the Veteran for a new VA examination, and develop the raised issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  

In September 2015, the Board denied entitlement to a higher disability rating for postoperative residuals of a right shoulder dislocation with arthritis.  The Board also remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and directed that the RO adjudicate the issue whether service connection and a separate rating was warranted for neurological abnormalities related to the service-connected right shoulder disability.  

The Veteran appealed the Board's September 2015 denial of entitlement to an increased rating to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand, directing that the Board consider evidence that the Veteran had a history of recurrent right shoulder dislocation.  

The Veteran testified before the undersigned at a February 2012 hearing.  A transcript is of record.  

The issues of entitlement to an extraschedular rating for postoperative residuals of a right shoulder dislocation with arthritis and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, postoperative residuals of a right shoulder dislocation with arthritis are manifested by a limitation of shoulder motion to a point midway between the side and shoulder level.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 30 percent, but no higher, for postoperative residuals of a right shoulder dislocation with arthritis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5024 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right shoulder disability has been worse than his assigned rating disability reflects.

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Under Diagnostic Code 5201, the Veteran's postoperative residuals of a right shoulder dislocation with arthritis are currently rated at 20 percent, for motion of the major arm limited to shoulder level.  A 30 percent rating is warranted for motion of the major arm limited to midway between side and shoulder level.  A 40 percent rating is warranted for motion of the major arm limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Based on the above regulations, and resolving reasonable doubt in the Veteran's favor, the Board finds that the appellant's symptoms and functional limitations more closely approximated limitation of motion of the right shoulder to midway between side and shoulder level.

During VA examinations in 2009, 2014, and 2016, the Veteran had range of motion limited at worst to 80 degrees of forward flexion, 70 degrees of abduction, 10 degrees of external rotation, and 10 degrees of internal rotation.  His range of motion was primarily limited by pain, but was also limited at times by incoordination.  Significantly, the Veteran also provided lay evidence that he suffered from an additional limitation of motion during daily flare-ups.  During his October 2009 VA examination, the Veteran reported symptoms of pain, stiffness, heat, instability, "locking", lack of endurance, weakness, swelling, giving way, and fatigability.  During flare-ups, his shoulder reportedly locked up or swelled for hours, and he experienced considerable severe pain and several spasms nightly.  The flare-ups were caused by doing a number of movements or lifting some objects.  

During his February 2012 hearing, the Veteran testified that he could hardly move his arm sideways and was no longer able to raise his arm all the way up to his shoulder.  See Transcript of Record at 7.  He reported nightly flare-ups of pain that could last for 15 to 30 minutes, and that he had been prescribed hydrocodone for intense pain.  Id. at 15-16, 21.  During his May 2014 VA examination, the Veteran reported flare-ups of pain that impacted right shoulder function.  The examiner indicated that the Veteran reported a history of mechanical symptoms, guarding of movement only at the shoulder level, and a perceived recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  During his October 2014 VA examination, the Veteran reported that an orthopedic surgeon had recently suggested that he undergo a shoulder replacement surgery.  He reported that he could not lift his right arm above the shoulder, and that he experienced severe pain and limitation of motion with flare-ups.  

During his July 2016 VA examinations, the Veteran stated that he did not have much use of his right shoulder.  During flare-ups, any movement of the right arm or shoulder reportedly caused moderate-to-severe pain.  He felt that, if it were not that he could still use his right hand, it was almost like he would be better off without his right shoulder.  It is notable that during the examination the appellant reported that he could not perform repetitive movement due to pain, and the examiner opined that pain, weakness, fatigability or incoordination did limit right shoulder function.  The examiner opined that the Veteran could perform no work that required the use of his right upper extremity, and that the appellant's disorder was a very severe and chronic one.

The Veteran is not competent to provide specific range of motion measurements during flare-ups.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  The issue is medically complex, as it requires education and training on the use of a goniometer.  38 C.F.R. § 4.46 (2013).  He is, however, competent to report his subjective symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  His reports are credible, as they have been largely consistent over time.  Accordingly, the Board gives them great probative weight.

The May 2014 VA examiner was unable to estimate in degrees the Veteran's additional limitation of motion during flare-ups.  The examiner opined that it was not possible to estimate either loss of range of motion or describe loss of function due to pain, weakness, fatigability, or incoordination during flare-ups without resorting to mere speculation.  The rationale was that there was no conceptual or empirical basis for making such a determination without directly observing function under the conditions.  

The July 2016 VA examiner, however, opined that the Veteran's physical examination findings during the July 2016 VA examinations were medically consistent with his reports describing functional loss during flare-ups and with repetitive use over time.  

Reviewing the two July 2016 VA examination reports, the July 2016 VA examiner noted objective evidence of severe pain with all range of motion testing, and with any attempt to move the right shoulder.  As noted, the Veteran was unable to perform repetitive use testing with at least three repetitions due to pain.  The examiner determined that pain caused functional loss, including less movement than normal, weakened movement, and atrophy of disuse, and opined that if the Veteran had no severe pain, he probably could move his right shoulder.  The examiner concluded that the Veteran had almost no use at all of his right upper extremity.  The July 2016 VA examiner also noted that a June 2014 magnetic resonance image was quite abnormal, listing at least seven diagnoses, indicating that the Veteran's right shoulder disability was much worse-it was a very severe chronic condition.  The July 2016 VA examiner ultimately diagnosed severe shoulder derangement based on the June 2014 magnetic resonance image.

The June 2014 magnetic resonance imaging study revealed pathology involving the supraspinatus, infraspinatus, and subscapularis tendons, as well as the biceps anchor, and labrum.  It showed extensive tendinopathy and partial-thickness tears of the supraspinatus tendon with evidence of a small full-thickness partial-width tear; tendinopathy and partial-thickness tears of the infraspinatus with probable small pinhole-type full-thickness tear; marked tendinopathy and partial-thickness tears of the subscapularis tendon with full-thickness partial-width tear; and tendinopathy and extensive partial tears of the biceps anchor, with a few intact fibers present.  There was limited evaluation of the labrum due to the other extensive findings, but there was a prominent abnormal signal and truncation of the superior labrum consistent with extensive complex degenerative tearing.  The anterior and inferior labrum were not identified and it was opined that they were likely macerated or destroyed.  It also revealed very severe degenerative changes in the acromioclavicular and glenohumeral joints, with loose bodies in the joints.  

Based on the July 2016 VA examiner's opinions, the Board resolves reasonable doubt in the Veteran's favor and finds that his symptoms and functional limitations during daily flare-ups more closely approximated limitation of motion to midway between side and shoulder level.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  As such the Board will assign a 30 percent rating under Diagnostic Code 5201.  A 40 percent rating is not in order under this Diagnostic Code in the absence of evidence showing that right arm movement is limited to 25 degrees from the side or less.  

A higher disability rating is not available under another applicable diagnostic code.  The record does not contain competent, credible, and probative evidence that the Veteran had ankylosis of the scapulohumeral articulation, or an impairment of the humerus.  No VA examiner found evidence of ankylosis.  The July 2016 examiner found the Veteran had decreased muscle strength with right shoulder forward flexion and abduction that was entirely due to his right shoulder diagnoses, but did not find evidence of muscle atrophy or ankylosis.  

A separate disability rating is not warranted for neurological symptoms, as the July 2016 VA peripheral nerves examiner determined that the Veteran did not have a neurological condition.  To the extent the Veteran believes that he has a neurological condition, the Board finds that he is not competent to provide a diagnosis in this case.  The issue is medically complex, involving overlapping musculoskeletal and neurological systems.  Accordingly, the Board gives more probative weight to the July 2016 VA examiner's medical determinations.

While the Veteran does have a scar as a residual of his 1971 right shoulder surgery, it is not compensable.  VA examiners found no objective symptoms of tenderness, adherence, ulceration or skin breakdown, depression, induration or inflexibility of the skin.  The scar was described as superficial with no current symptoms, and an area of less than six square inches.  Hence, a separate rating is not warranted.  


ORDER

Entitlement to a rating of 30 percent, but no higher, for postoperative residuals of a right shoulder dislocation with arthritis is granted, subject to the laws governing the payment of benefits.


REMAND

The United States Court of Appeals for Veterans Claims has held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  If so, the Board must next determine whether the disability picture exhibits other related factors, such as those provided by the regulation as "governing norms", which render the applying the scheduler criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  If other related factors are present, the Board must then refer the case to the Under Secretary for Benefits (Under Secretary) or the Director of Compensation and Pension Service (Director) to determine whether, "to accord justice", the disability picture requires the assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  Each of these three elements, or steps, must be met before an extraschedular rating may be assigned.  Anderson v. Shinseki, 23 Vet. App. 423, 426-27 (2009).

In the Veteran's case, the Board finds that the disability picture presented by his right shoulder disorder meets the Thun test, and that referral of the question of entitlement to an extraschedular rating is in order.  Accordingly, this case must be referred to the Director of the VA Compensation and Pension Service to initially address whether a disability rating in excess of 30 percent for the Veteran's postoperative residuals of a right shoulder dislocation with arthritis is warranted on an extraschedular basis.  The Director's opinion must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision, and be sufficient to facilitate review by the Board.  In so doing, the Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.  

The issue of entitlement to individual unemployability is deferred pending the adjudication of the referred issue of entitlement to a higher disability rating on an extraschedular basis.   See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be referred to the Director of the Compensation and Pension Service for consideration of whether an extraschedular rating should be assigned for postoperative residuals of a right shoulder dislocation with arthritis, pursuant to 38 C.F.R. § 3.321(b).  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to his service-connected postoperative residuals of a right shoulder dislocation with arthritis.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

2.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


